DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed on March 31, 2021 (the “March 31, 2021 Non-Final Office Action”).  On June 30, 2021, Applicant submitted arguments and remarks in response to the March 31, 2021 Non-Final Office Action (the “June 30, 2021 Arguments/Remarks).  Applicant did not make any amendments to claims 1-20 in the June 30, 2021 Arguments/Remarks).  Claims 1-20, as filed in the June 30, 2021 Arguments/Remarks and as originally filed and previously presented on January 8, 2021, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Statutory Double Patenting Rejections
	Applicant’s arguments, see Applicant’s Remarks, p. 6, filed June 30, 2021, with respect to the provisional statutory double patenting rejections of claims 1-20 under 35 U.S.C. § 101, have been considered, but they are moot in light of Applicant submitting an express abandonment to Application No. 17/105,754.  As such, the statutory double patenting rejections of claims 1-20 are no longer necessary and are hereby withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 6-10, filed June 30, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.

Applicant asserts that the claimed invention does not fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, because the claim language “is not merely managing interactions between patients and medical professionals during an emergency medical procedure by collected patient data into various categories in a medical summary.” Applicant’s Remarks, p. 6, last paragraph—p. 7, first paragraph.  Examiner respectfully disagrees.  Despite Applicant’s arguments, the claims comprise a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data), but for the recitation of the generic computer components also recited in independent claims 1 and 14.
For example, claim 1 recites (and claim 14 substantially recites) operations, including the following limitations:
receiving [or “capturing”, as described in claim 14] patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location, the patient medical information captured at the emergency medical location in real time in connection with an emergency medical procedure using a scribe device deployed at the emergency medical location, the patient medical information collected in generating one or more workflows, the one or more workflows generated using a patient monitor;

receiving patient data for the patient, the patient data captured using one or more sensors;

populating a portion of the one or more workflows with the patient data;

collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup, a crystalloids subgroup, and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, an imaging subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group;

generating a patient medical summary based on the critical patient information;

monitoring the emergency monitoring the emergency medical procedure by presenting the patient medical summary with a display, wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information, a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Methods of Organizing Human Activity category covers concepts related to the management of personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  In Applicant’s claims, the identified abstract idea is directed to organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data.  For example, the aforementioned limitations identified and underlined above in claims 1 and 14 as being directed to an abstract idea in the Certain Methods of Organizing Human Activity category are merely managing interactions between patients and medical professionals during an emergency medical procedure by organizing the collected patient data into various categories in a medical summary (i.e., managing personal behavior, relationships, or interactions between people).  Organizing patient information and presenting it to medical professionals is a basic and longstanding practice in the medical field.  Accordingly, claims 1 and 14 recite an abstract idea.
As such, the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.  Please see the rejections to claims 1-20 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 10-14, filed June 30, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. § 103, have been considered, but they are not persuasive.  As such, the rejections of claims 1-20 under 35 U.S.C. § 103 that were previously cited in the March 31, 2021 Non-Final Office Action are maintained in this office action.
First, Applicant asserts that the combination of Zhang et al. (Pub. No. US 2011/0201900), as modified in view of: Jones et al. (Pub. No. US 2011/0288889) and Shabot et al. (Pub. No. US 2003/0182164) does not teach the features of Applicant’s claimed invention described in claims 1 and 14 directed to capturing patient medical information in real time. See Applicant’s Remarks, p. 11, first two paragraphs.  Examiner respectfully disagrees.  Despite Applicant’s arguments, in paragraph [0022] Zhang teaches that image windows peripheral to summary window 405, present different real time patient data and derived data provided by analysis as well as information acquired from different resources, such as an imaging system, ECG monitor (i.e., one or more sensors) and user data entry.  Therefore, Zhang teaches collecting and presenting patient data in real time as it is acquired from different resources, including one or more devices with sensors.  As such, one of ordinary skill in the art of integrated emergency medical database systems and methods would recognize that Zhang teaches capturing patient medical information in real time.
Next, Applicant assert that the combination of Zhang, as modified in view of: Jones and Shabot does not teach the features of Applicant’s claimed invention described in claim 14 directed to configured to (i) execute one or more workflows [with the patient medical information] and (ii) monitor the patient Zhang teaches that the patient treatment monitoring system (i.e., at least one computing system) includes an interface for receiving multiple different types of patient medical information including data derived from a patient monitoring device and a patient medical imaging device (i.e., a patient monitor).  A data processor processes the received multiple different types of patient medical information to be suitable for presentation in a display image.  In paragraph [0015], Zhang teaches that system records patient information in a log and monitors ongoing patient signals to provide real time characterization and interpretation of patient signals, data and images and provides online evaluation of clinical data and patient health status (i.e., the emergency medical procedure being monitored through presentation of the patient medical summary, the presentation of the patient medical summary being dynamically updated in real time during the emergency medical procedure based on the critical patient information).  In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by clinical data priority (i.e., system configured to monitor a patient).  As such, under the broadest reasonable interpretation of the limitations in claim 14, one of ordinary skill in the art integrated emergency medical database systems and methods would recognize that Zhang teaches a system configured to (i) execute one or more workflows with the patient medical information and (ii) monitor a patient during an ongoing event, which may include emergency events.  As such, the rejections of claims 1-20 under 45 U.S.C. § 103 that were previously cited in the March 31, 2021 Non-Final Office Action are maintained in this office action.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-13 are directed to a method for emergency medical monitoring of a patient, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 14-20 are directed to a system for emergency medical monitoring of a patient, which is also within one of the four statutory categories (i.e., an apparatus). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, independent claims 1 and 14 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 14 substantially recites the following limitations):
receiving [or “capturing”, as described in claim 14] patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location, the patient medical information captured at the emergency medical location in real time in connection with an emergency medical procedure using a scribe device deployed at the emergency medical location, the patient medical information collected in one or more workflows, the one or more workflows generated using a patient monitor;

receiving patient data for the patient, the patient data captured using one or more sensors;

populating a portion of the one or more workflows with the patient data;

collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup, a crystalloids subgroup, and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, an imaging subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group;

generating a patient medical summary based on the critical patient information;

monitoring the emergency monitoring the emergency medical procedure by presenting the patient medical summary with a display, wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information, a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data), but for the recitation of the generic computer components also recited in claims 1 and 14.  That is, other than reciting: (1) a scribe device (as described in claim 1); (2) a patient monitor (as described in claims 1 and 14); (3) one or more sensors (as described in claim 1); (4) a display/at least one display (as described in claims 1 and 14); (5) a system for emergency medical monitoring/at least one computer system (as described in claim 14); (6) at least one computing device; (7) at least one user device (as described in claim 14); and the steps of: (8) “presenting the patient medical summary with a display”; and (9) “wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure claims 1 and 14 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data).
The aforementioned claim limitations described in claims 1 and 14 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals during an emergency medical procedure by organizing the collected patient data into various categories in a medical summary (i.e., managing personal behavior, relationships, or interactions between people).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 14 recite an abstract idea.
Examiner notes that claims 2-13 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; and claims 15-20 (which individually depend on claim 14) further narrow the abstract idea described in claim 14.  As such, dependent claims 2-13 and 15-20 similarly cover limitations directed to narrowing the abstract concept described in claims 1 and 14 which is directed to managing personal behavior including following rules or instruction (i.e., organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data).  Therefore, dependent claims 2-13 and 15-20 are also directed to the aforementioned abstract idea of organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data.  Examiner notes that: (1) dependent claims 11-13, 16, 18, and 20 claims 2-10, 15, 17, and 19 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 14 substantially recites the additional elements of (identified in bold font below):
receiving [or “capturing”, as described in claim 14] patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location, the patient medical information captured at the emergency medical location in real time in connection with an emergency medical procedure using a scribe device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) deployed at the emergency medical location, the patient medical information collected in one or more workflows, the one or more workflows generated using a patient monitor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

receiving patient data for the patient, the patient data captured using one or more sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

populating a portion of the one or more workflows with the patient data;

collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup, a crystalloids subgroup, and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, an imaging subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group;

generating a patient medical summary based on the critical patient information;

monitoring the emergency monitoring the emergency medical procedure by presenting the patient medical summary with a display (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information, a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a system for emergency medical monitoring/at least one computer system (as described in claim 14) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); at least one computing device (as described in claim 14) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and at least one user device (as described in claim 14) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1 and 14 are recited at a high-level of generality (i.e., using generic computer devices to collect patient medical information and generate and display a summary of the patient medical information), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of organizing the patient data into different categories and generating the patient medical summary, more expediently solely due to the fact that they are executed on a general-purpose computing devices (i.e., the scribe device; patient monitor; one or more sensors; display/at least one 
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software and computer devices to tailor information and provide it to a user on a generic computer by: (1) collecting patient medical information, and arranges the patient medical information into different workflows, groups, and subgroups utilizing generic computing devices (i.e., tailoring the information for a supervisor utilizing the central computer); and (2) displaying the patient medical summary on a generic display that is configured to display data (i.e., providing the information to a user on a generic computer display by performing the sole, generic function of a display device).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the aforementioned generic computing devices to (i) receive and capture the patient medical information in order to “collate (i.e., organize) the patient medical information into different workflows, groups, and subgroups”, (ii) generate a summary of the organized information and (ii) present the summary to the parties performing an emergency medical procedure”; and
- Consulting and updating activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the steps of “presenting the patient medical summary with a display”; “dynamically updating the summary in real time”; and “customizing a treatment in real time according to the present medical summary”, described at the end of claims 1 and 14 are similarly deemed to be “necessary data gathering and outputting” (i.e., an insignificant application), because updating the summary with the patient medical information is a necessary gathering/outputting step for generating a patient medical summary during an emergency medical procedure (i.e., all uses of “monitoring a patient during an emergency medical procedure” require and necessitate the continuous collection/updating of patient data during the medical procedure in order to ensure the safety of the patient during the procedure).
Thus, the additional elements in independent claims 1 and 14 are not indicative of integrating the judicial exception into a practical application.  Similarly, Examiner notes that dependent claims 2-10, 15, 17, and 19 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that: claims 11 and 18 add the additional elements of “one or more databases”; claim 12 adds the additional element of “generating medical intelligence using the stored patient medical information”; claim 13 adds the additional element of “at least one additional computing device”; claim 16 adds the additional element of “one or more sensors”; claim 20 adds the additional element of “a scribe device”.  However, the recitation of these generic computer components/functions are also recited at a high-level of generality, and also amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 11-13, 16, 18, and 20 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a claims 1, 11-14, 16, 18, and 20 are merely invoking generic computer components as tools to implement the aforementioned abstract concept of organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data.  For these reasons, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 11-14, 16, 18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 11-14, 16, 18, and 20 mounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the additional elements of claims 1, 11-14, 16, 18, and 20, as recited, the scribe device (as described in claims 1 and 20); patient monitor (as described in claims 1 and 14); one or more sensors (as described in claim 1); display/at least one display (as described in claims 1 and 14); system for emergency medical monitoring/at least one computer system (as described in claim 14); at least one claims 1, 13, and 14); at least one user device (as described in claim 14); the one or more databases (as described in claims 11 and 18); the at least one additional computing device (as described in claim 16); and the steps of: “presenting the patient medical summary with a display” (as described in claims 1 and 14); “wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information” (as described in claims 1 and 14); “a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary” (as described in claim 1); and “generating medical intelligence using the stored patient medical information” (as described in claim 12), are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the scribe device; patient monitor; one or more sensors; display; at least one computing system; at least one user device; one or more databases; and at least one additional computing device, Applicant describes these computer devices and components as the following:
		- Applicant describes the scribe device; patient monitor; display/at least one display; system for emergency medical monitoring/at least one computer system; at least one user device; and at least one computing device as “generally any form of computing device capable of interacting with the network, such as a personal computer, terminal, workstation, portable computer, mobile device, smartphone, tablet, multimedia console, and the like.” Applicant’s specification, paragraph [0020].  Further, Applicant discloses that in one implementation, the user device includes a scribe device (i.e., the user device and scribe device are interchangeable). See id.  As such, the scribe device is interpreted merely as a personal computer device (embodied by any one of the devices described in paragraph [0020] of Applicant’s disclosure, and their equivalents) that is used by a scribe.  Still further, these “devices may be, for example, a tablet or other mobile device for capturing and inputting data pertaining to an emergency medical event in various environments.” Id.  Specifically, the patient monitor may also be “embodied by instructions stored on the data storage devices and/or the memory devices and executed by a processor.” Id. at paragraph [0094].  Next, Applicant describes the at least one display as being part of a This disclosure demonstrates that the scribe device; patient monitor; display/at least one display; system for emergency medical monitoring/at least one computer system; at least one user device; and at least one computing device, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).  Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
		- Applicant also describes the one or more sensors as including “a camera, a microphone, a positional sensor, an orientation sensor, a gravitational sensor, an inertial sensor, and/or an accelerometer.” Id. at paragraph [0091].  This disclosure demonstrates that one or more sensors, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).  Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
		- Applicant also describes the one or more databases may include any non-volatile data storage device capable of storing data generated or employed within the computing system, such as computer executable instructions for performing a computer process, which may include instructions of both application programs and an operating system (OS) that manages the various components of the computing system […] including, without limitation, magnetic disk drives, optical disk drives, solid state drives (SSDs), flash drives, and the like; and removable data storage media, nonremovable data storage media, and/or external storage devices made available via a wired or wireless network architecture with such computer program products, including one or more database management products, web server products, application server products, and/or other additional software components  Applicant’s specification, paragraph [0087].  This disclosure demonstrates that the one or more databases, 
		- In regard to the steps of: “presenting the medical summary with a display” (as described in claims 1 and 14); “presenting the patient medical summary by dynamically updating it in real time during the emergency medical procedure based on the critical patient information” (as described in claims 1 and 14); “a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary” (as described in claim 1); and “generating medical intelligence using the stored patient medical information” (as described in claim 13) – the following are examples of court decisions that demonstrate well-understood, routine and conventional activities, e.g. see, MPEP 2106.05(d)(II):
			- Receiving and transmitting data over a network or utilizing an intermediary computer to forward information, e.g. see, Intellectual Ventures v. Symantec – similarly, the current invention presents the patient medical summary dynamically because the display is in communication with the other computing devices in the computer system described in claims 1 and 14, similar to the data that was received and transmitted in the Intellectual Ventures case.
		- Electronic recordkeeping, e.g., see Alice Corp., Pty. Ltd. v. CLS Bank, Int’l – similarly, the current invention merely implements a process for electronic recordkeeping of patient medical information for and during an emergency medical procedure (i.e., “updating the patient summary with critical patient information”; “customizing a treatment according to the patient summary”; and “generating medical intelligence using the stored patient medical information”).
Therefore, these computer components and functions are also deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 11-14, 16, 18, and 20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the i.e., using generic computer devices and functions to: organize patient data into different categories during an emergency medical procedure, and generate and display a summary of the organized patient data).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 11-14, 16, 18, and 20 do not amount to significantly more than the above-identified abstract idea, and claims 1, 11-14, 16, 18, and 20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-10, 15, 17, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-10, 15, 17, and 19 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-20 do not amount to significantly more than the above-identified abstract idea, and claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Zhang et al. (Pub. No. US 2011/0201900), in view of:
- Jones et al. (Pub. No. US 2011/0288889); and
- Shabot et al. (Pub. No. US 2003/0182164).

	Regarding claim 1,
		- Zhang teaches:
			- a method for emergency medical monitoring of a patient, the method comprising (Zhang, paragraph [0014]; In paragraph [0014], Zhang teaches a system which employs medical guidelines (i.e., a method) to improve user interface for viewing patient data to improve monitoring during a clinical procedure and to improve data interpretation during the clinical procedure.):
				- receiving patient medical information for the patient, the patient medical information captured at a medical location in real time in connection with a medical procedure using a scribe device deployed at the medical location (similar to a limitation described in claim 1) (Zhang, paragraphs [0019] and [0030], FIG. 2; In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by clinical data priority (i.e., the patient medical information collected in one or more workflows, the one or more workflows generated using a patient monitor).  FIG. 2 shows multiple user selectable icons (icons 203-248) enabling a user to configure particular information for presentation in response to user selection of a respective corresponding icon.  The information configured includes data indicating workflow stages, user comments, patient signals, health calculation and warnings, for example.  Configuration can be dynamically adaptively modified based on application need and user preference.  Clinical procedure (i.e., a medical procedure) and workflow monitoring and tracking involves monitoring and processing different kinds of patient information, signals and data for use in calculations and for i.e., the patient medical information is in connection with a medical procedure).  In paragraph [0030], Zhang teaches that in step 812 following the start at step 811, interface 12 receives multiple different types of patient medical information including data derived from patient monitoring device 39 and patient medical imaging device 36 (i.e., capturing the patient medical information with a scribe device).);
				- receiving patient data for the patient captured using one or more sensors (Zhang, paragraphs [0022] and [0030]; In paragraph [0030], Zhang teaches that in step 812 following the start at step 811, interface 12 receives multiple different types of patient medical information including data derived from patient monitoring device 39 and patient medical imaging device 36.  In paragraph [0022], Zhang teaches that image windows peripheral to summary window 405, present different real time patient data and derived data provided by analysis as well as information acquired from different resources, such as an imaging system, ECG monitor (i.e., one or more sensors) and user data entry.);
				- populating a portion of the one or more workflows with the patient data (Zhang, paragraph [0019]; The information configured includes data indicating workflow stages, user comments, patient signals, health calculation and warnings, for example.  Configuration can be dynamically adaptively modified based on application need and user preference.  Clinical procedure and workflow monitoring and tracking involves monitoring and processing different kinds of patient information, signals and data for use in calculations and for presentation in a display (i.e., displaying the different patient information in a display as shown in FIG. 2 is analogous to populating the workflows in the display with the patient data).);
				- collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of groups (Zhang, paragraph [0019] and FIG. 2; In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by clinical data priority (i.e., configuring the patient information and status monitoring based on clinical data priority (i.e., importance) is analogous to collating critical patient information from the patient medical information and patient data, described in Applicant’s claimed invention).  FIG. 2 shows multiple user selectable icons (icons 203-248) (i.e., collated according to a plurality of groups) enabling a user to configure particular information for presentation in response to user selection of a respective corresponding icon.  The information configured includes data indicating workflow stages, user comments, patient signals, health calculation and warnings, for example.  Configuration can be dynamically adaptively modified based on application need and user preference.);
				- the plurality of subgroups including: a medications subgroup, an imaging subgroup, a vitals subgroup, and an alerts subgroup (Zhang, paragraph [0019]; In paragraph [0019], Zhang teaches that [a] user configures presentation and processing of patient information 203, EP (including surface ECG and intra-cardiac electrogram) signals 206, X-ray images, Ultrasound images 209 (i.e., X-ray images and Ultrasound images are examples of an imaging subgroup), visualization method 212, patient medical history information 215, hemodynamic signals 218, medication administration 221 (i.e., a medication subgroup), comparison data, 224, stimulation signals, ablation signals 227, vital sign signals 230 (i.e., a vitals subgroup), user presentation preferences 233, information presentation data (e.g. still images, MPEG images) 236 (i.e., another example of an imaging subgroup), alarm thresholds 239 (i.e., an alerts subgroup), event logs 242, analysis data 245 and system checks and synchronization data 248.);
				- generating a patient medical summary based on the critical patient information (Zhang, paragraphs [0018] and [0019]; In paragraph [0018], Zhang teaches that the display processor 19 initiates generation of data representing a single composite display image including an image element representing multiple sequentially performed individual stages of a treatment process (i.e., generating a patient medical summary).  In paragraph [0019] and FIG. 2, Zhang teaches a graphical user interface image supporting configuration of function and information presentation for a clinical workflow and clinical application (i.e., the patient summary with the patient information and status monitoring by clinical data priority (i.e. importance) is analogous to a patient summary based on critical patient information).  The individual stages are associated with corresponding different sets of the received multiple different types of patient medical information.  The single composite display image includes multiple image areas for displaying one of the corresponding different sets of the received multiple different types of patient medical information, in response to user selection of a particular stage of the individual stages using the image element.); and
				- monitoring the emergency medical procedure by presenting the patient medical summary with a display, wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information, a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary (Zhang, paragraphs [0015], [0017], and [0025]; In paragraph [0015], Zhang teaches that system records patient information in a log and monitors ongoing patient signals to provide real time characterization and interpretation of patient signals, data and images and provides online evaluation of clinical data and patient health status (i.e., monitoring the emergency medical procedure by presenting the patient medical summary with a display, wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information).  Further, in paragraph [0015], Zhang teaches that the system further, provides treatment suggestions and advice in response to patient clinical data and warnings (i.e., customizing a treatment of the patient in real time according to the presentation of the patient medical summary) and monitors device and user interface modes and configuration, data formats and automatically adjusts signals (e.g., by filtering) and supports complexity analysis.  In paragraph [0017], Zhang teaches that the system generates chain evidence linking connected events, parameters and medical data for monitoring of medical procedures to dynamically optimize a workflow and executable clinical information application configuration (i.e., monitoring the patient data in real time and customizing a treatment in real time based on the patient medical summary).).
Zhang teaches a method for emergency medical monitoring of a patent, comprising: receiving patient medical information for the patient (see Zhang, paragraph [0019] and analysis above); collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of groups: the plurality of subgroups including: a medications subgroup, an imaging subgroup, a vitals subgroup, and an alerts subgroup (see Zhang, paragraph [0019], FIG. 2, and analysis above); and the general notion that workflows in the display can be edited or customized (see Zhang, paragraph [0019] (where configuration [of the user interface] can be dynamically and adaptively modified based on application need and user preference)): Zhang does not explicitly teach a method comprising:
			- receiving patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location; and
			- the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup and a crystalloids subgroup, within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and an assessment group.
		- However, in analogous art of integrated emergency medical database systems and methods, Jones teaches a method, comprising:
			- receiving patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location (Jones, paragraph [0078]; In paragraph [0078], Jones teaches that information collected from the physical exam 146 at the scene (i.e., receiving patient medical information for the patient subsequent to an emergency medical event at a remote location) is also sent to the clinical module 105. In 
			- the critical patient information collated according to a plurality of groups and subgroups, the plurality of groups including: a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and an assessment group (Jones, paragraphs [0032], [0056], [0058], [0059], [0065], [0076], [0091]; In paragraph [0056], Jones teaches that [t]he Clinical module is also divided into several submodules: patient demographics, basic incident description, treatment rendered prior to air medical service arrival (i.e., an interventions group), general assessment including vital signs (i.e., an assessment group with a vital signs subgroup), intake and output as well as trauma scores, physical exam by systems, impression and diagnosis, treatment including medications and advanced procedures, en route events, quality assurance, justification of transport, and patient disposition.  In paragraph [0058], Jones teaches that [t]he name of first responders, along with the level of care provided and type of immobilization, airway management (i.e., an airway subgroup), intravenous access, cardiopulmonary resuscitation, medications and other treatments are recorded.  In paragraph [0059], Jones teaches that [t]he patient’s vital signs, including systolic/diastolic blood pressure (i.e., a circulation subgroup), pulse rate, respiratory rate (i.e., a breathing subgroup), pulse oximetry, fluid intake/output along with the time of measurement are recorded.  In paragraph [0065], Jones teaches that [s]pecial documentation for any chest tube placement procedure is included in the system to record the patient's indication, type of technique (tube versus needle), identification of successful and unsuccessful performers, location of placement, size of tube and time of placement (i.e., a tube subgroup).  In paragraph [0076], Jones teaches that [p]atient demographics and patient lab information 124 (i.e., a labs subgroup) is processed within the transfer submodule 116.  Lastly, in paragraph [0091], Jones teaches that [i]f the scores are consistent, the process 70 moves to a state 326 wherein the fluid balance, including intravenous fluid administration (i.e., a fluids and drugs group), blood loss, and urine output of the patient Therefore, Jones teaches that in the industry of emergency medical monitoring systems, it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned subgroups, described in Applicant’s claimed invention. NOTE: Examiner notes that whether the workflow groups described in Zhang include the specific titles described in Applicant’s claimed invention (i.e., requiring that the “plurality of groups include: a fluids and drugs group, a interventions group, and an assessment group; and the plurality of subgroups include: a blood products subgroup; crystalloids group; and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group”) or not does not change how the step of collating the critical patient information into one or more workflows (i.e., separating the patient information into different categories) described in Zhang is performed. See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).  Paragraph [0032] teaches that these features are beneficial for integrating all aspects of patient record documentation into a single complete electronic chart.).
	Therefore, it would have been obvious to one of ordinary skill in the art of integrated emergency medical database systems and methods at the time of the effective filing date of the claimed invention to modify the method taught by Zhang to incorporate steps and features directed to the receipt and collection of the different data in the groups and subgroups, as taught by Jones, in order to integrate all aspects of patient record documentation into a single complete electronic chart.  For example, Jones teaches that incomplete information and unreliable information in a medical setting can lead to disastrous clinical results. See Jones, paragraphs [0005] and [0032]; see also MPEP § 2143 G.
	Further, in analogous art of systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas, Shabot teaches a system and method, comprising:
		- the critical patient information collated according to a plurality groups and subgroups, the plurality of groups including a fluids and drugs group, the plurality of subgroups including: a blood products subgroup and a crystalloids subgroup within a fluids and drugs group (Shabot, paragraphs [0021] and [0041], FIG. 6B; In paragraph [0041], Shabot teaches that FIG. 6B illustrates a Vital Signs and Intake/Output optical report 610 according to an embodiment of the invention. The Vital Signs and Intake/Output optical report 610 may list vitals measurements such as those of HCO3 and SvO2. Intake/output measurements (i.e., a fluids and drugs group) may also be listed for D5W+30 KPhos, ER Crystalloids (i.e., a crystalloids subgroup), IVPB D5W, IVPB NS, NS 45%, OR Crystalloids (i.e., a crystalloids subgroup), OR Colloid, Crucial, PO Fluids, OR Blood (i.e., a blood products subgroup), Packed RBCs [RBC stands for Red Blood Cells] (i.e., a blood products group), Fentanyl, Propofol, and Regular Insulin.  Output measurements may also be listed for Urine Folay, GI Output NG, GI Output Stool, and Est. Blood Loss.  The Vital Signs and Intake/Output optical report 610 may also list total measurements of Crystalloids (i.e., a crystalloids subgroup), Colloids, Blood, TPN, PO/NG Intake, and Drip Med.  Therefore, Shabot teaches that in the industry of emergency medical monitoring systems (i.e., systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas), it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned fluids and drugs group and blood products and crystalloid subgroups, described in Applicant’s claimed invention. NOTE: Examiner notes that whether the workflow groups described in Zhang include the specific titles described in Applicant’s claimed invention (i.e., requiring that the “plurality of groups include: a fluids and drugs group, a interventions group, and an assessment group; and the plurality of subgroups include: a blood products subgroup; crystalloids group; and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group”) or not does not change how the step of collating the critical patient information into one or more workflows (i.e., separating the patient information into different categories) described in Zhang is performed. See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).  Paragraph [0021] teaches that these features are beneficial for ensuring that complete medicolegal records are archived in an optical archive for subsequent viewing.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas at the time of the effective filing date of the claimed invention to further modify the method taught by Zhang, as modified in view of Jones, to incorporate steps and features directed to the receipt and collection of the different data in the groups and subgroups, as taught by Shabot, in order to ensure that complete medicolegal records are archived in an optical archive for subsequent viewing. See Shabot, paragraph [0021]; see also MPEP § 2143 G.

	Regarding claim 14,
		- Zhang teaches:
			- a system for emergency medical monitoring of a patient, the system comprising (Zhang, paragraph [0014]; In paragraph [0014], Zhang teaches a system which employs medical guidelines to improve user interface for viewing patient data to improve monitoring during a clinical procedure and to improve data interpretation during the clinical procedure.):
				- at least one computing device configured to execute a patient monitor, one or more workflows generated by the patient monitor and configured for monitoring the patient during a medical procedure administered at an emergency medical location (similar to the limitation described in claim 14) (Zhang, paragraphs [0005] and [0019]; In paragraph [0005], Zhang teaches that the patient treatment monitoring system (i.e., at least one computing device) includes an interface for receiving multiple different types of patient medical information including data derived from a patient monitoring device and a patient medical imaging device (i.e., a patient monitor).  A data processor processes the received multiple different types of patient medical information to be suitable for presentation in a display image.  In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by  (i.e., one or more workflows generated by the patient monitor and configured for monitoring the patient during a medical procedure administered at an emergency medical location).  FIG. 2 shows multiple user selectable icons (icons 203-248) enabling a user to configure particular information for presentation in response to user selection of a respective corresponding icon.  The information configured includes data indicating workflow stages, user comments, patient signals, health calculation and warnings, for example.  Configuration can be dynamically adaptively modified based on application need and user preference.  Clinical procedure (i.e., a medical procedure) and workflow monitoring and tracking involves monitoring and processing different kinds of patient information, signals and data for use in calculations and for presentation in a display.);
			- at least one user device deployed at the emergency medical location, the at least one user device in communication with the at least one computing device, the at least one user device configured to capture patient medical information at the emergency medical location in real time in connection with the emergency medical procedure, the patient medical information collected in the one or more workflows, the patient monitor generating a patient medical summary based on critical patient medical information being collated from the patient medical information extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups (Zhang, paragraphs [0019], [0022], and [0030]; In paragraph [0019], In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by clinical data priority (i.e., configuring the patient information and status monitoring based on clinical data priority (i.e., importance) is analogous to collating critical patient information, described in Applicant’s claimed invention).  FIG. 2 shows multiple user selectable icons (icons 203-248) (i.e., collated according to a plurality of groups) enabling a user to configure particular information for presentation in response to user selection of a respective corresponding icon.  The information configured includes data indicating workflow stages, user comments, patient signals, health calculation and warnings, for example.  Configuration can be dynamically adaptively modified based on application need and user preference.  In paragraph [0030], Zhang teaches that in step 812 following the start at step 811, interface 12 receives multiple different types of patient medical information including data derived from patient monitoring device 39 and patient medical imaging device 36 (i.e., at least one user device deployed at the emergency medical location, the at least one user device in communication with the at least one computing device through its communication with the patient treatment monitoring system’s UI).  In paragraph [0022], Zhang teaches that image windows peripheral to summary window 405, present different real time patient data and derived data provided by analysis as well as information acquired from different resources, such as an imaging system, ECG monitor (i.e., one or more sensors) and user data entry (i.e., capturing patient medical information at the emergency medical location in real time in connection with the emergency medical procedure).);
				- the plurality of subgroups including: a medications subgroup, an imaging subgroup, a vitals subgroup, and an alerts subgroup (Zhang, paragraph [0019]; In paragraph [0019], Zhang teaches that [a] user configures presentation and processing of patient information 203, EP (including surface ECG and intra-cardiac electrogram) signals 206, X-ray images, Ultrasound images 209 (i.e., X-ray images and Ultrasound images are examples of an imaging subgroup), visualization method 212, patient medical history information 215, hemodynamic signals 218, medication administration 221 (i.e., a medication subgroup), comparison data, 224, stimulation signals, ablation signals 227, vital sign signals 230 (i.e., a vitals subgroup), user presentation preferences 233, information presentation data (e.g. still images, MPEG images) 236 (i.e., another example of an imaging subgroup), alarm thresholds 239 (i.e., an alerts subgroup), event logs 242, analysis data 245 and system checks and synchronization data 248.); and
			- at least one display in communication with the at least one computing system the at least one display configured to present the patient medical summary generated by the patient monitor, the emergency medical procedure being monitored through presentation of the patient medical summary, the presentation of the patient medical summary being dynamically updated in real time during the emergency medical procedure based on the critical patient information (Zhang, paragraphs [0015], [0017], [0018], and [0019]; In paragraph [0018], Zhang teaches that the display processor 19 (i.e., at least one display in communication with the at least one computing system) initiates generation of data representing a single composite display image including an image element representing multiple sequentially performed individual stages of a treatment process (i.e., configured to present the patient medical summary generated by the patient monitor).  In paragraph [0019] and FIG. 2, Zhang teaches a graphical user interface image supporting configuration of function and information presentation for a clinical workflow and clinical application (i.e., the patient summary with the patient information and status monitoring by clinical data priority (i.e. importance) is analogous to a presenting the patient medical summary based on critical patient information).  In paragraph [0015], Zhang teaches that system records patient information in a log and monitors ongoing patient signals to provide real time characterization and interpretation of patient signals, data and images and provides online evaluation of clinical data and patient health status (i.e., the emergency medical procedure being monitored through presentation of the patient medical summary, the presentation of the patient medical summary being dynamically updated in real time during the emergency medical procedure based on the critical patient information).  Further, in paragraph [0015], Zhang teaches that the system further, provides treatment suggestions and advice in response to patient clinical data and warnings (i.e., customizing a treatment of the patient in real time according to the presentation of the patient medical summary) and monitors device and user interface modes and configuration, data formats and automatically adjusts signals (e.g., by filtering) and supports complexity analysis.  In paragraph [0017], Zhang teaches that the system generates chain evidence linking connected events, parameters and medical data for monitoring of medical procedures to dynamically optimize a workflow and executable clinical information application configuration (i.e., monitoring the patient data in real time and customizing a treatment in real time based on the patient medical summary).).
		- While Zhang teaches a system for emergency medical monitoring of a patient, the system comprising: at least one computing system configured to execute a patient monitor, one or more workflows generated by the patient monitor and configured for monitoring the patient during a medical procedure administered at an emergency medical location (see Zhang, paragraphs [0005] and [0019] and analysis above); the patient medical information collected in the one or more workflows, the patient monitor generating a patient medical summary based on critical patient medical information being collated from the patient medical information extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups: the plurality of subgroups including: a medications subgroup, an imaging subgroup, a vitals subgroup, and an alerts subgroup (Zhang, paragraphs [0019], [0022], and [0030] and analysis above); and the general notion that workflows in the display can be edited or customized (see Zhang, paragraph [0019] (where configuration [of the user interface] can be dynamically and adaptively modified based on application need and user preference)): Zhang does not explicitly teach a system comprising:
			- monitoring the patient subsequent to an emergency medical event at a remote location; and
			- the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup and a crystalloids subgroup, within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and an assessment group.
		- However, in analogous art of integrated emergency medical database systems and methods, Jones teaches a system, comprising:
			- monitoring the patient subsequent to an emergency medical event at a remote location (Jones, paragraphs [0078] and [0113]; In paragraph [0078], Jones teaches that information collected from the physical exam 146 at the scene (i.e., receiving patient medical information for the patient subsequent to an emergency medical event at a remote location) is also sent to the clinical module 105. In addition, any diagnosis 148 from the attending emergency medical team can be sent to the clinical module 105.  In paragraph [0113], Jones teaches that the process [of collecting a treatment plan] i.e., monitoring a patient subsequent to an emergency medical event).  The status is then updated into the medical database system as changes occur in the patient’s condition.); and
			- the critical patient information collated according to a plurality of groups and subgroups, the plurality of groups including: a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and an assessment group (Jones, paragraphs [0032], [0056], [0058], [0059], [0065], [0076], [0091]; In paragraph [0056], Jones teaches that [t]he Clinical module is also divided into several submodules: patient demographics, basic incident description, treatment rendered prior to air medical service arrival (i.e., an interventions group), general assessment including vital signs (i.e., an assessment group with a vital signs subgroup), intake and output as well as trauma scores, physical exam by systems, impression and diagnosis, treatment including medications and advanced procedures, en route events, quality assurance, justification of transport, and patient disposition.  In paragraph [0058], Jones teaches that [t]he name of first responders, along with the level of care provided and type of immobilization, airway management (i.e., an airway subgroup), intravenous access, cardiopulmonary resuscitation, medications and other treatments are recorded.  In paragraph [0059], Jones teaches that [t]he patient’s vital signs, including systolic/diastolic blood pressure (i.e., a circulation subgroup), pulse rate, respiratory rate (i.e., a breathing subgroup), pulse oximetry, fluid intake/output along with the time of measurement are recorded.  In paragraph [0065], Jones teaches that [s]pecial documentation for any chest tube placement procedure is included in the system to record the patient's indication, type of technique (tube versus needle), identification of successful and unsuccessful performers, location of placement, size of tube and time of placement (i.e., a tube subgroup).  In paragraph [0076], Jones teaches that [p]atient demographics and patient lab information 124 (i.e., a labs subgroup) is processed within the transfer submodule 116.  Lastly, in paragraph [0091], Jones teaches that [i]f the scores are consistent, the process 70 moves to a state 326 wherein the fluid balance, including i.e., a fluids and drugs group), blood loss, and urine output of the patient is tracked.  Therefore, Jones teaches that in the industry of emergency medical monitoring systems, it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned subgroups, described in Applicant’s claimed invention. NOTE: Examiner notes that whether the workflow groups described in Zhang include the specific titles described in Applicant’s claimed invention (i.e., requiring that the “plurality of groups include: a fluids and drugs group, a interventions group, and an assessment group; and the plurality of subgroups include: a blood products subgroup; crystalloids group; and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group”) or not does not change how the step of collating the critical patient information into one or more workflows (i.e., separating the patient information into different categories) described in Zhang is performed. See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).  Paragraph [0032] teaches that these features are beneficial for integrating all aspects of patient record documentation into a single complete electronic chart.).
	Therefore, it would have been obvious to one of ordinary skill in the art of integrated emergency medical database systems and methods at the time of the effective filing date of the claimed invention to modify the system taught by Zhang to incorporate steps and features directed to the receipt and collection of the different data in the groups and subgroups, as taught by Jones, in order to integrate all aspects of patient record documentation into a single complete electronic chart.  For example, Jones teaches that incomplete information and unreliable information in a medical setting can lead to disastrous clinical results. See Jones, paragraphs [0005] and [0032]; see also MPEP § 2143 G.).
		- Further, in analogous art of systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas, Shabot teaches a system and method, comprising:
the critical patient information collated according to a plurality groups and subgroups, the plurality of groups including a fluids and drugs group, the plurality of subgroups including: a blood products subgroup and a crystalloids subgroup within a fluids and drugs group (Shabot, paragraphs [0021] and [0041], FIG. 6B; In paragraph [0041], Shabot teaches that FIG. 6B illustrates a Vital Signs and Intake/Output optical report 610 according to an embodiment of the invention. The Vital Signs and Intake/Output optical report 610 may list vitals measurements such as those of HCO3 and SvO2. Intake/output measurements (i.e., a fluids and drugs group) may also be listed for D5W+30 KPhos, ER Crystalloids (i.e., a crystalloids subgroup), IVPB D5W, IVPB NS, NS 45%, OR Crystalloids (i.e., a crystalloids subgroup), OR Colloid, Crucial, PO Fluids, OR Blood (i.e., a blood products subgroup), Packed RBCs [RBC stands for Red Blood Cells] (i.e., a blood products group), Fentanyl, Propofol, and Regular Insulin.  Output measurements may also be listed for Urine Folay, GI Output NG, GI Output Stool, and Est. Blood Loss.  The Vital Signs and Intake/Output optical report 610 may also list total measurements of Crystalloids (i.e., a crystalloids subgroup), Colloids, Blood, TPN, PO/NG Intake, and Drip Med.  Therefore, Shabot teaches that in the industry of emergency medical monitoring systems (i.e., systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas), it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned fluids and drugs group and blood products and crystalloid subgroups, described in Applicant’s claimed invention. NOTE: Examiner notes that whether the workflow groups described in Zhang include the specific titles described in Applicant’s claimed invention (i.e., requiring that the “plurality of groups include: a fluids and drugs group, a interventions group, and an assessment group; and the plurality of subgroups include: a blood products subgroup; crystalloids group; and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group”) or not does not change how the step of collating the critical patient information into one or more workflows (i.e., separating the patient information into different categories) described in Zhang is performed. See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).  ).  Paragraph [0021] teaches that these features are beneficial for ensuring that complete medicolegal records are archived in an optical archive for subsequent viewing.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas at the time of the effective filing date of the claimed invention to further modify the system taught by Zhang, as modified in view of Jones, to incorporate steps and features directed to the receipt and collection of the different data in the groups and subgroups, as taught by Shabot, in order to ensure that complete medicolegal records are archived in an optical archive for subsequent viewing. See Shabot, paragraph [0021]; see also MPEP § 2143 G.

Regarding claims 9 and 16,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of: claim 1 (which claim 9 depends on), and claim 14 (which claim 16 depends on), as described above.
		- Zhang further teaches a method and system, wherein:
			- the patient medical information is captured automatically from one or more sensors (as described in claim 9); and one or more sensors configured to automatically capture at least a portion of the patient medical information, the one or more sensors in communication with at least one of: the at least one user device or the at least computing system (as described in claim 16) (Zhang, paragraphs [0018], [0022], and [0034], FIG. 1; In paragraph [0034], Zhang teaches that [t]he guide and summary window 405 is updated in response to detected changes, in patient medical data available, patient health indicators, system configuration as well as resource consumption.  Image windows peripheral to summary window 405, present different real time patient data and derived data provided by analysis as well as information acquired from different resources, such as an imaging system, ECG monitor (i.e., capturing the patient medical information from one or more sensors) and user data Zhang teaches that [t]he functions and process steps herein may be performed automatically or wholly or partially in response to user command.  An activity (including a step) performed automatically is performed in response to executable instruction or device operation without user direct initiation of the activity.  Therefore, the disclosure in paragraph [0034] shows the patient data provided in real time from an ECG monitor described in paragraph [0022] may be captured without user direct initiation of the activity (i.e., automatically).  In paragraph [0018], Zhang teaches that the patient treatment monitoring system 10 comprises at least one computer system, workstation, server or other processing device 30 (i.e., a server) including interface 12, repository 17, display processor 19, data processor 15, configuration processor 20 and a user interface 26. System 10 also includes imaging device 36 and patient monitoring device 39.  Interface 12 receives multiple different types of patient medical information including data derived from patient 11 by patient monitoring device 39 and patient medical imaging device 36.  Since the system includes a server or other processing device 30 (i.e., a server), the patient medical information that is collected from the one or more sensors is in communication with at least the server, as described in Applicant’s claimed invention).
	The motivations and rationales to modify the method and system taught by Zhang, in view of: Jones and Shabot, described in the analysis of the obviousness rejections of claims 1 and 14 above similarly apply to these obviousness rejections, and are incorporated herein by reference. 

Regarding claims 10 and 19,
- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of: claim 1 (which claim 10 depends on), and claim 14 (which claim 19 depends on), as described above.
- Zhang further teaches a method and system, wherein:
	- the patient medical information is captured manually using at least one of voice or tactile input (as described in both of claims 10 and 19) (Zhang, paragraph [0020]; In paragraph [0020], Zhang teaches that [a] user via the FIG. 2 image configures patient monitoring and inputs patient i.e., capturing the patient medical information manually using tactile input) in response to a menu presented upon selection of icon 203 and selects a study and UI-interface for a particular clinical treatment protocol, such as for a blood pressure case and EP (Electrophysiological) case upon selection of icon 212, for example.).
	The motivations and rationales to modify the method and system taught by Zhang, in view of: Jones and Shabot, described in the analysis of the obviousness rejections of claims 1 and 14 above similarly apply to these obviousness rejections, and are incorporated herein by reference.

	Regarding claims 11 and 18,
	- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of: claim 1 (which claim 11 depends on), and claim 14 (which claim 18 depends on), as described above.
- Shabot further teaches a method and system, further comprising:
	- storing the patient medical information in one or more databases (as described in claim 11); and one or more databases in communication with the at least one computing system and configured to store the patient medical information (as described in claim 18) (Shabot, paragraph [0021]; In paragraph [0021], Shabot teaches that an embodiment of its invention may be in communication with a commercially available “Clinical Information System” (“CIS”), such as CAREVUE (available from Philips Medical Systems Cardiac and Monitoring Systems; Andover, Mass.), having a function of acquiring data for monitored patients in a medical environment, such as an Intensive Care Unit (“ICU”) or any other type of patient care unit.  CAREVUE acquires data for all patients under care and stores such raw data in database(s) of ICU servers (i.e., storing the patient medical information in one or more databases that is in communication with the computing system).  Paragraph [0021] teaches 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas at the time of the effective filing date of the claimed invention to further modify the method and system taught by Zhang, as modified by Jones and Shabot, to incorporate a step and feature directed to storing the patient information in one or more databases, as taught by Shabot, in order to ensure that complete medicolegal records are archived in an optical archive for subsequent viewing. See Shabot, paragraph [0021]; see also MPEP § 2143 G.

Regarding claim 13,
	- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
- Zhang further teaches a method, wherein:
	- the patient medical information is further captured with at least one additional computing device (Zhang, paragraph [0016]; In paragraph [0016], Zhang teaches that [t]he system provides guidelines for display of different kinds of patient information including data from different imaging modality systems (e.g., Ultrasound, X-ray, MRI (magnetic resonance imaging) and CT (computer tomography) (i.e., examples of capturing the patient medical information from at least one additional computing device).).
	The motivations and rationales to modify the method taught by Zhang, in view of: Jones and Shabot, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejections, and are incorporated herein by reference.

claim 17,
	- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 14 (which claim 17 depends on), as described above.
- Zhang further teaches a system, wherein:
	- the patient medical information includes at least one of: pre-patient arrival data, patient assessment data, patient intervention data, patient products data, narrative data, or patient disposition data (Zhang, paragraph [0016]; In paragraph [0016], Zhang teaches that the system provides guidelines for display of different kinds of patient information including data from different imaging modality systems (e.g., Ultrasound, X-ray, MRI (magnetic resonance imaging), CT (computer tomography)), patient Vital sign signals (ECG, ICEG, blood pressure, NIBP, SPO2, temperature), patient data from a HIS (hospital information system) and drug treatment related data (i.e., the patient medical information includes patient intervention data).).
The motivations and rationales to modify the system taught by Zhang, in view of: Jones and Shabot, described in the analysis of the obviousness rejection of claim 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2, 3, 6-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Zhang et al. (Pub. No. US 2011/0201900), as modified in view of: Jones et al. (Pub. No. US 2011/0288889) and Shabot et al. (Pub. No. US 2003/0182164), as applied to claims 1 and 14 above, and further in view of:
- Woolford (Pub. No. US 2012/0323597).

	Regarding claim 2,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein each of the workflows includes one or more sub-workflows.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- each of the workflows includes one or more sub-workflows (Woolford, paragraphs [0007], [0026]-[0062], and [0070]; Each of the interactive pages (i.e., each of the workflows) described in paragraph [0026] have subpages (i.e., one or more sub-workflows).  For example, the Procedure Preparation Pages (see paragraph [0035]) may include the following pages: a Validation & Profile Page (see paragraph [0036]); an Operative Risk Mitigation (ORM) Page (see paragraph [0037]); a Surgeon Quick-Check Page (see paragraph [00378]); an Anesthesiologist Quick-Check Page (see paragraph [0039]); a Surgeon Room Preparation Page (see paragraph [0040]); an Anesthesia Room Preparation Page (see paragraph [0041]); a Scrub-Technician Room Preparation Page (see paragraph [0042]), etc.  Each of these pages contain information and checklists for managing the various tasks under the larger category of Procedure Preparation.  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to e.g., by reducing time lost to supply acquisition and equipment preparation).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods used for consolidating medical information and making such information available to various medical teams at the time of the effective filing data of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to including sub-workflows within each workflow, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

Regarding claim 3,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein: the one or more workflows includes a pre-patient arrival workflow, the patient medical information including pre-patient arrival data captured using the pre-patient arrival workflow.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the one or more workflows includes a pre-patient arrival workflow, the patient medical information including pre-patient arrival data captured using the pre-patient arrival workflow (Woolford, paragraphs [0007], [0026]-[0034], and [0070]; In paragraph [0026], one of i.e., pre-patient arrival workflow).  In paragraphs [0027]-[0034], Woolford teaches that the pre-procedural pages include: Administrative pages, Demographic Page; Patient Information Page; Studies Page; Medication Insight Page; Consent Page; and Handouts Information Page.  These pages include pre-patient arrival data as described in the claimed invention (and within the examples of patient assessment data described in paragraphs [0030] of Applicant’s specification).  For example, the Patient Information Page (paragraph [0030]) records pre-operative information that is pertinent to the planned procedure.  Multiple submenus within the Patient Information Page subcategory include history & physical (H&P), review-of-systems (ROS), vitals, etc.  Most importantly, critical information is initiated at this level including “sidedness certainty” (i.e., the side of the patient’s body that the procedure supposed to be performed on) and known allergic reactions (medication, latex, etc.).  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods used for consolidating medical information and making such information available to various medical teams at the time of the effective filing data of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to workflows which include a pre-patient sub-workflow, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

claim 6,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein the one or more workflows includes a patient products workflow, the patient medical information including patient intervention data captured using the patient products workflow.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the one or more workflows includes a patient products workflow, the patient medical information including patient intervention data captured using the patient products workflow (Woolford, paragraphs [0007], [0032], and [0070]; Paragraph [0032] teaches that he software includes a Medication Insight Page.  This page functionally addresses the frequently injurious medication dosing concern.  Upon entering patient-specific data such as medication allergies and patient weight, the proper amount for each anticipated medication (i.e., patient products) is pre-calculated to assist with dosage determination (i.e., patient products data, within the examples of patient products data described in paragraph [0060] of Applicant’s specification, captured using a patient products workflow).  Additionally, nutritional supplements and prescribed medications taken for chronic comorbidities are entered to highlight potential adverse cross-reactivity issues as well as possible side-effect profiles.  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation).).
Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to workflows which include a patient products sub-workflow, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

	Regarding claim 7,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein the one or more workflows includes a narrative workflow, the patient medical information including patient narrative data captured using the narratives workflow.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the one or more workflows includes a narrative workflow, the patient medical information including patient narrative data captured using the narratives workflow (Woolford, paragraphs [0007], [0065]-[0068], and [0070]; Paragraphs [0065]-[0068] teach that the Surgical Interface Page displays “Realtime Running” functions, including anesthesia log entries of the patient during the surgery (e.g., fluids, colloids, blood products, blood loss, etc.) in addition to i.e., patient narrative data, within the examples of patient narrative data described in paragraph [0065] of Applicant’s specification, captured using the narratives workflow).  All entries and system actions are time/date stamped.  Paragraphs [0065]-[0068] further teach that the system includes a case duration clock which will initiate at the beginning of the procedure (e.g., at “the first cut”).  Additional clocks, such as a tourniquet duration clock, will also populate as required to enhance procedural safety.  This disclosure demonstrates a system with an interface which tracks the procedural narrative (i.e., a narrative workflow).  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods used for consolidating medical information and making such information available to various medical teams at the time of the effective filing data of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to workflows which includes a narrative sub-workflow, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

claim 8,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein the one or more workflows includes a dispositions workflow, the patient medical information including patient dispositions data captured using the dispositions workflow.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the one or more workflows includes a dispositions workflow, the patient medical information including patient dispositions data captured using the dispositions workflow (Woolford, paragraphs [0007], [0070], [0074], and [0075]; The software includes Post-Operative/Post Procedural and Recovery Pages (i.e., a dispositions workflow).  The Post-Operative/Post-Procedural Page records data in the traditional post-operative format as required per the surgeon’s preference, hospital directives and those mandates required for complete accountability and billing.  This page also captures audio and video instructions the surgeon may prescribe for the patient (i.e., patient dispositions data, within the examples of patient disposition data described in paragraph [0068] of Applicant’s specification, captured using the dispositions workflow).  The Recovery Page allows for complete recovery progression annotation (i.e., also includes patient dispositions data, within the examples of patient disposition data described in paragraph [0068] of Applicant’s specification, captured using the dispositions workflow).  This is to be utilized in the post-operative phase as well as any requisite hospital stay prior to discharge (i.e., a discharge phase is an example of a dispositions workflow).  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the e.g., by reducing time lost to supply acquisition and equipment preparation).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods used for consolidating medical information and making such information available to various medical teams at the time of the effective filing data of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to workflows which include a dispositions sub-workflows, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

Regarding claim 15,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 14 (which claim 15 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a system, wherein the one or more workflows include at least one of: a pre-patient arrival workflow, a patient assessment workflow, an interventions workflow, a patient products workflow, a narrative workflow, or a dispositions workflow.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the one or more workflows include at least one of: a pre-patient arrival workflow, a patient assessment workflow, an interventions workflow, a patient products workflow, a narrative workflow, or a dispositions workflow (Woolford, paragraphs [0007], [0026], and [0070]; i.e., a pre-patient arrival workflow); 2) procedure preparation pages; 3) intra-procedural pages; 4) post-procedural pages; 5) recovery page; 6) patent feedback page).  Paragraphs [0007] and [0070] teach that this feature is beneficial for presenting emergency information to a procedure team in an organized and easily understandable manner; and that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods used for consolidating medical information and making such information available to various medical teams at the time of the effective filing data of the claimed invention to further modify the system taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to workflows which include sub-workflows, as taught by Woolford, in order to present emergency information to a procedure team in an organized and easily understandable manner.  It is well-known that providing uniform workflows for emergency personnel teams helps to enhance team communication and active participation by the team, as well as maximize efficiency (e.g., by reducing time lost to supply acquisition and equipment preparation). See Woolford, paragraph [0007] and [0070]; see also MPEP § 2143 G.

claim 20,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 14 (which claim 20 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a system, wherein the at least one user device includes a scribe device.
		- However, in analogous art of systems and methods used for consolidating medical information and making such information available to various medical teams, Woolford teaches a method and system, wherein:
			- the at least one user device includes a scribe device (Woolford, paragraphs [0007], [0023], and [0024]; In paragraph [0023], Woolford teaches that the various devices in its system which are located in the surgical unit include an MFCD (a multi-function color display), redundant video displays, gesture-sensitive devices, video cameras and audio microphones.  NOTE: Examiner notes that in paragraph [0024], the devices in the surgical operating rooms further include, keyboard, mouse, trackballs, optical scanners, gesture-sensitive cameras, digital pads, joysticks, fingerprint readers, smart-card readers, and smart devices.  These devices are the equivalent of the devices identified as scribe devices in Applicant’s specification, paragraph [0020], where a scribe device is a user device, which may be “a personal computer, terminal, workstation, portable computer, mobile device, smartphone, tablet, multimedia console, and the like.”  As such, the scribe device is interpreted merely as a personal computer device (embodied by any one of the devices described in paragraph [0020] of Applicant’s disclosure, and their equivalents) that is used by a scribe.  A scribe in the medical services field is well-known to be a person who specializes in charting physician-patient encounters in real time, such as during medical examinations and procedures.  The fact that the device is used by a scribe does not change the physical structure or operational capabilities of the device.  Therefore, Woolford also teaches that the user device includes a scribe device, as described in Applicant’s claimed invention. See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).  Paragraph [0007] teaches that this feature is beneficial for providing multiple communication schemes.).
Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to including a scribe device, as taught by Woolford, in order to provide multiple communication schemes. See Woolford, paragraph [0007]; see also MPEP § 2143 G.

Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Zhang et al. (Pub. No. US 2011/0201900), as modified in view of: Jones et al. (Pub. No. US 2011/0288889) and Shabot et al. (Pub. No. US 2003/0182164), as applied to claim 1 above, and further in view of:
- Kurgan et al. (Pub. No. US 2012/0289787).

	Regarding claim 4,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein the one or more workflows includes a patient assessment workflow, the patient medical information including patient assessment data captured using the patient assessment workflow.
		- However, in analogous art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients, Kurgan teaches a method, wherein:
			- the one or more workflows includes a patient assessment workflow, the patient medical information including patient assessment data captured using the patient assessment workflow (Kurgan, paragraphs [0034], [0078], and [0079]; Kurgan teaches that its system i.e., patient assessment data, within the examples of patient assessment data described in paragraphs [0047]-[0052] of Applicant’s specification, captured using the patient assessment workflow).  The resulting scores of the assessment packet from business rule can then be entered into the EHR system for clinicians review (i.e., also an example of a patient assessment workflow).  Paragraph [0034] teaches that this feature is beneficial for enhancing the quality of care and minimizing human errors.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients at the time of the effective filing date of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to including a workflow for capturing patient medical information, as taught by Kurgan, in order to enhance the quality of care and minimizing human errors. See Kurgan, paragraph [0034]; see also MPEP § 2143 G.

	Regarding claim 5,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein the one or more workflows includes an interventions workflow, the patient medical information including patient intervention data captured using the interventions workflow.
		- However, in analogous art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients, Kurgan teaches a method, wherein:
			- the one or more workflows includes an interventions workflow, the patient medical information including patient intervention data captured using the interventions workflow (Kurgan, paragraphs [0034] and [0089]; The business rules can evaluate whether a protocol is being violated.  For example, if a patient is undergoing certain operative procedure, business rules can check if the expected set of medications is dispatched from inventory (i.e., capturing intervention data, within the examples of intervention data described in paragraph [0054] of Applicant’s specification, using the interventions workflow).  Another example would be to monitor certain `never events` and prevent them from occurring.  Business rules can monitor equipment and services and can generate events (i.e., examples of an interventions workflow).  Events can be to alert caregiver.  The alert can raise alarms/notifications to the caregiver if something goes `wrong`, as defined by business rules. Additionally, business rules can update EHR with the progress of the patient (i.e., examples of an interventions workflow).  This disclosure teaches an interventions workflow and collecting interventions data, because it tracks the sequences of what treatment or events are administered to a patient during a medical procedure (i.e., interventions).  Paragraph [0034] teaches that this feature is beneficial for enhancing the quality of care and minimizing human errors.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients at the time of the effective filing date of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to including an interventions workflow for capturing patient intervention information, as taught by Kurgan, Kurgan, paragraph [0034]; see also MPEP § 2143 G.	

	Regarding claim 12,
		- The combination of: Zhang, as modified in view of: Jones and Shabot, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
		- The combination of: Zhang, as modified in view of: Jones and Shabot, does not explicitly teach a method, wherein generating medical intelligence using the stored patient medical information.
		- However, in analogous art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients, Kurgan teaches a method, wherein:
			- generating medical intelligence using the stored patient medical information (Kurgan, paragraphs [0029]-[0032] and [0034]; Kurgan teaches that the data acquired from the patient is used for writing enterprise level business level rules (i.e., generating medical intelligence).  While creating the business rules, the system accesses singular (i.e., current data) as well as historical data parameters.  In paragraph [0072], Kurgan teaches that the data collected from patients with histories of congestive heart failure is used to apply business rules and generate actionable events for the treatment of the patients (i.e., generating medical intelligence using stored patient medical information).  Paragraph [0034] teaches that this feature is beneficial for enhancing the quality of care and minimizing human errors.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for enhancing clinical workflows, such as monitoring procedure complications for real-time monitoring of patients at the time of the effective filing date of the claimed invention to further modify the method taught by Zhang, as modified in view of: Jones and Shabot, to incorporate a step and feature directed to generating medical intelligence using stored patient medical information, as taught by Kurgan, in order to Kurgan, paragraph [0034]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	- Maus et al. (Pub. No. US 2001/0044732): Maus discloses a data management system which includes receiving data associated with a patient from medical devices, producing and transmitting a report of the patient data, and displaying the report to medical professionals. See Maus, paragraphs [0022]-[0026].
	- Martin et al. (Pub. No. US 2011/0172550): Martin discloses a system and method for emergency medical service (EMS) communication, including collecting patient information with a personal mobile device and displaying the patient information with other data on graphical user interfaces using wireless data networks. See Martin, paragraphs [0026]-[0029].  The graphical user interfaces display summary data, including, biographical summary, an interventions section, and a vital signs section, notes section, and protocols section. See Martin, paragraphs [0118]-[0129] and Figs. 5-7.
	- Vesto (Pub. No. US 2013/0035581): Vesto generally relates to coordinating emergency response systems and medical records.  Vesto discloses an emergency medical services triage system including a memory to store at least patient information, knowledge base information, and triage decision support information. The example system also includes a virtual emergency medical record to be dynamically generated for a patient encountered by emergency medical services personnel, the virtual emergency medical record created to store and organize patient information obtained from the patient by the emergency medical services personnel at an emergency site to be transferred to an electronic medical record for the patient at a healthcare facility. See Vesto, paragraph [0009].
Park et al. (Pub. No. US 2012/0059671): Park relates to an EMR system with a touch-sensitive graphical user interface (GUI) adapted for real-time recording and method for reporting of emergency medical data for subsequent assessment in emergency medical room environments. See Park, paragraph [0017].  Park also discloses that it is old and well-known by those having ordinary skill in the art of emergency medical assessment systems for medical service systems to include: patient diagnosis and monitoring; automatic integration of disparate databases; GUIs with navigational displays for efficient data entry and viewing and updating data. See Park, paragraphs [0009] and [0010] (citing Putnam et al. (US Pat. No. 7,509,154) and Roberge et al. (US Pat. No. 6,154,750)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686